Citation Nr: 0404770	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  96-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for low back strain, with a history of headaches, 
based on an initial award.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  

3.  Entitlement to service connection for chronic sinusitis.  

4.  Entitlement to service connection for swollen mucosa, 
with deviated septum.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, and St. Louis, Missouri.  The veteran currently 
resides in the jurisdiction of the St. Louis, RO, from where 
this case has been certified.  During the pendency of this 
appeal, the veteran testified at personal hearings held at 
the RO before a hearing officer, in August 1997, and in 
October 1998.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Recent decisions of the United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims have further 
addressed shortcomings of VA in its application of VCAA.  

Considering the record in light of the above-referenced 
requirements, the Board finds that further RO action on the 
claim on appeal is needed.  

The veteran filed his initial claim for benefits in July 
1994, from which the current matters before the Board 
originated.  Review of the record shows that he initially 
appointed the Veterans of Foreign Wars of the United States 
(VFW) as his accredited representative.  In March 1997, 
following his relocation to Missouri, he appointed the 
Missouri Veterans Commission as his accredited 
representative.  Dated in November 2001 is the veteran's 
written appointment of the VFW as his accredited 
representative.  A VFW service officer, in a letter dated 
January 5, 2004, addressed to the RO decision review officer, 
essentially requested that the veteran's VFW representation 
be revoked on the basis that it is against VFW's policy and 
procedure to accept a claimant's Power of Attorney following 
the claimant's submission of his substantive appeal.  The RO 
certified the veteran's appeal to the Board on January 12, 
2004.  

A representative may withdraw services as a representative in 
an appeal at any time prior to the certification of the 
appeal to the Board by the RO.  However, the representative 
must give written notice of such withdrawal to the appellant, 
as well as to RO personnel.  See 38 C.F.R. § 20.608 (2003).  
In the case at hand, there is no indication in the claims 
file that the VFW service officer notified the veteran, in 
writing, of the request for revocation of the veteran's 
appointment of their organization as his accredited 
representative.  Until written information is received 
establishing that the veteran was notified of the revocation 
of the appointment of the VFW as his representative, the VFW 
remains his representative.

The Board notes that the assigned 20 percent rating for low 
back strain, with a history of headaches, is based on the 
initial award of that benefit, effective from July 1994, the 
date of receipt of his claim.  Hence, that issue has been 
recharacterized as involving the propriety of the assignment 
of the initial rating because, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's last VA examination to determine the nature and 
extent of his low back strain, with a history of headaches, 
was conducted in February 2003.  During the pendency of this 
appeal, and subsequent to the February 2003 VA examination, 
the criteria for evaluating a back disability were revised, 
most recently effective September 26, 2003.  It appears that 
the veteran was not given a copy of the revised criteria, nor 
was the examination conducted, for obvious reasons, with the 
revised criteria in mind, nor does it appear that the revised 
regulations were considered in the adjudication of the 
veteran's current claim for increase.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); ); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  Hence, there 
is a due process bar for the Board to proceed with the appeal 
on that issue until the veteran is offered a VA orthopedic 
examination followed by an evaluation using both the criteria 
in effect both prior to and effective as of September 26, 
2003.  This is another reason the Board believes that the 
veteran should undergo further VA examination in order to 
determine the nature and severity of the service-connected 
low back strain, with a history of headaches.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the VFW and 
inquire if the veteran was notified of 
their withdrawal in the case.  A copy of 
any letter sent by VFW to the veteran 
should be obtained and associated with the 
claims folder.

2.  If the procedure for withdrawal of 
representation has been properly executed 
by the VFW, the RO should contact the 
veteran and provide him with the names and 
addresses of available recognized 
organizations; asked if he desires 
representation and, of so, given a 
reasonable period of time to appoint a 
representative, or recognized 
organization, to assist him with his 
appeal.  If the veteran chooses not to be 
representative, or if he is unresponsive 
to the notification, that fact is to be 
noted in the claims file.  

3.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

4.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed 
disabilities, particularly in the years 
shortly after his separation form active 
duty service.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative (if he appoints one) are 
to be notified of unsuccessful efforts in 
this regard.  

5.  The RO is to schedule the veteran to 
undergo VA orthopedic and neurological 
examinations, as well as an examination 
by a physician familiar with sinusitis 
and deviated septum.  All indicated 
studies are to be performed, to include 
x-rays being taken of the low back and 
right knee.  Prior to the examinations, 
the claims folder, to include the service 
medical records, must be made available 
to the physicians for review of the case.  
A notation to the effect that this record 
review took place should be included in 
each examiner's report.  

a)  Orthopedic and neurological 
examinations:  

Regarding the low back, with a history of 
headaches, the purpose is to determine 
the nature and severity of the veteran's 
service-connected low back strain, with a 
history of headaches.  All appropriate 
tests and studies should be conducted, to 
include having x-rays taken of the 
lumbosacral spine, and all clinical 
findings should be reported in detail.  
The examiner should set forth all 
objective findings regarding the 
lumbosacral spine, including complete 
range of motion (provided in degrees, 
with standard or normal ranges of motion 
provided for comparison purposes).  The 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  If the veteran is 
being examined during a period of "acute 
exacerbation" of his low back symptoms, 
the examiner should clearly so state.  
Otherwise, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon best medical judgment, as to 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss (beyond that which is demonstrated 
clinically) due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use..  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also include specific 
information regarding the frequency and 
duration of incapacitating episodes 
during the past 12 months.  On 
neurological examination, the examining 
physician should specifically comment 
regarding any neurological manifestations 
directly attributable to the veteran's 
service-connected low back strain, with a 
history of headaches.  If no neurological 
manifestations are found, the examiner is 
to so state.  Both the orthopedic and 
neurological examiners should offer 
opinions regarding the effect of the 
veteran's service-connected low back 
strain, with a history of headaches, upon 
his ability to engage in substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a typewritten report.  

Regarding the right knee, following 
completion of all appropriate tests and 
studies, including x-rays take of the 
knee, the examiners are to offer opinions 
as to:  1) a definitive diagnosis of any 
right knee disability found and, if 
found, whether it is at least as likely 
as not that the currently diagnosed right 
knee disorder is related to a disease or 
injury noted during the veteran's active 
duty service.  All examination findings, 
along with the complete rationale for 
each conclusion reached and opinion 
expressed, should be set forth in a 
typewritten report.  

b)  Sinusitis and deviated septum 
examinations:  

Following physical examination and 
completion of all appropriate tests and 
studies, the examining physician is to 
offer opinions as to:  1) a definitive 
diagnosis of sinusitis and/or deviated 
septum; if neither sinusitis or deviated 
septum is diagnosed, the examiner is to 
so state; if either or both sinusitis 
and/or deviated septum is (are) 
diagnosed, then  2) whether it is at 
least as likely as not that sinusitis 
and/or deviated septum is (are) related 
to the veteran's active duty service.  
All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of staged ratings 
when evaluating the low back increased 
rating issue, Fenderson, as well as 
consideration of the provisions of the 
rating schedule governing the evaluation 
of a service-connected back disability 
both prior to and as of September 26, 
2003.  The RO is advised that they are to 
make a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative (if the veteran 
appoints a representative) should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


